Citation Nr: 0736144	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-18 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
crush injury to the right foot with amputation of the great 
toe and fractures of the toes, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an initial disability rating greater than 
20 percent for degenerative joint disease of the lumbar 
spine.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty service from May 1980 to August 
1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Philadelphia, Pennsylvania, which granted service connection 
for degenerative joint disease of the lumbar spine and denied 
increased ratings for carcinoma of the vocal cords and the 
residuals of a crush injury to the right foot.  

The RO granted a 100 percent rating for carcinoma of the 
vocal cords in a March 2007 rating action.  Therefore, the 
Board will not review that issue.  

In November 2006, the veteran noted disagreement to a March 
2006 rating action which denied service connection for 
hypertension, bilateral hearing loss, and tinnitus.  A 
statement of the case (SOC) was issued in April 2007.  The 
record before the Board does contain an appeal to these 
issues; therefore, the Board will review only those issues 
listed on the title page.  

The issues of entitlement to a TDIU as well as the rating to 
be assigned to neurological impairment caused by the lumbar 
spine disability will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  The veteran's right foot disability does not result in 
loss of use of the foot.

2.  The veteran has tender and painful scarring affecting his 
right foot as a result of his injury and surgery to the right 
foot.

3.  The veteran's lumbar spine disability has been primarily 
manifested by pain on use with lumbar spine flexion that 
varied from 35-60 degrees without evidence of unfavorable 
ankylosis of the entire thoracolumbar spine or incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
residuals of a crush injury to the right foot are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5167, 5171, 5284 (2007).

2.  A separate 10 percent rating for tender scarring that 
resulted from the residuals of the crush injury to the right 
foot is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 
4, 4.16, 4.118 Diagnostic Code 7804 (2007).

3.  The schedular criteria for an initial evaluation in 
excess of 20 percent for the lumbar spine disability are not 
met.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in December 2003, April 2004, August 
2004, and October 2004.  Furthermore, while this case was 
undergoing development, the case of Dingess/Hartman was 
decided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was notified of this decision in an 
August 2006 supplemental statement of the case.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations and 
a personal hearing was conducted in November 2005 at the RO.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General criteria for higher ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The veteran appealed the initial assignment of the evaluation 
for the service-connected lumbar spine disability and, 
consequently, the Board has considered the appropriateness of 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  The record contains VA examinations 
that were conducted in January 2004, August 2004, and 
February 2007, as well as VA outpatient records that date 
2003 to 2007.  

Entitlement to an increased rating for residuals of a crush 
injury to the right foot

Service medical records relate that the veteran sustained a 
crush injury to the right foot.  In a November 1983 rating 
action, service connection was granted for residuals of a 
crush injury to the right foot with amputation of the great 
toe and fractures of the toes under Diagnostic Codes 5171-
5284.  Initially, a 10 percent evaluation was assigned 
effective from August 1983; however, in a March 1984 rating 
action, a 30 percent evaluation was assigned, effective in 
August 1983.  A 30 percent evaluation has been in effect 
since then.

VA outpatient records relate that in November 2003, the 
veteran reported that the overlap of the second and third 
toes of the right foot caused pain.  In January 2004, 
arthroplasty/arthodesis was performed on the second and third 
toes of the right foot.  A temporary total rating was granted 
from January to March 2004.  A 30 percent rating was 
reassigned.  

Pursuant to Diagnostic Code 5284, used in rating other foot 
injuries, a 20 percent rating is warranted for a moderately 
severe foot injury.  A 30 percent rating is warranted for a 
severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Also a 30 percent is assignable for amputation of the great 
toe with removal of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5171.  With actual loss of use of the foot, a 
40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5167.

During the appeal period, no examination has revealed the 
level of impairment that would warrant at least the next-
higher 40 percent rating under Diagnostic Code 5167, 5171, or 
5284-that is, loss of use of the right foot.  In this regard, 
the Board notes that at VA examinations the veteran has 
demonstrated functional use of the right foot.  At the VA 
examination in February 2007, it was noted that the veteran 
had an abnormal gait, in which, he deviated to the right.  
This was compensated by the use of a cane.  This was 
considered as moderate impairment by the examiner.  

VA outpatient records relate that the veteran is undergoing 
pain management for right foot pain.  The veteran's 
complaints include right foot pain, numbness and spasm.  
Taking into consideration the veteran's testimony regarding 
pain and the VA examiners' remarks concerning functional 
loss, the Board finds that the functional impairment cause by 
the pain as contemplated in the Deluca case is included in 
the current 30 percent rating.  

The Board has also considered whether the surgical scarring 
warranted a separate evaluation.  The schedule of ratings 
provides a 10 percent rating for unstable, tender or painful 
superficial scars or if there is limitation of function of 
the part affected.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805.  

The February 2007 VA examination report indicated that there 
were 3-centimeter linear scars on the second and third toes.  
The scars were described as tender.  Since a tender scar is a 
separate and distinct manifestation, it may be rated 
separately.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
In this case, the scars are reportedly tender on objective 
demonstration, warranting a 10 percent rating under Code 
7804.  Besides tenderness, the veteran has not reported any 
other complaints regarding any scarring and the record does 
not show that the scarring is productive of any significant 
functional impairment, nor otherwise disabling.  As the 
scarring has not been shown to result in functional 
limitation of the right foot, a rating in excess of 10 
percent herein assigned is not warranted.  



Entitlement to an initial disability rating greater than 20 
percent for degenerative joint disease of the lumbar spine

VA treatment records dated in January 2003 show that the 
veteran complained of back pain.  X-ray study revealed mild 
degenerative changes in the right facet joint of L5-S1, as 
well as in the left ipsilateral joint.  VA clinical notes 
dated in November 2003 indicated that an April 2003 magnetic 
resonance imaging (MRI) revealed bulges and mild degenerative 
disc disease changes involving the lumbar spine.  A VA 
examiner in January 2004 opined that the degenerative joint 
disease of the lumbar spine was secondary to the service 
connected right foot disability.  In a February 2004 rating 
action, service connection was granted for degenerative joint 
disease of the lumbar spine.  

VA regulations provide that arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provided 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

The regulations also provide the following rating criteria: a 
40 percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea of dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

In regard to intervertebral disc syndrome, the Diagnostic 
Code 5243 provides that intervertebral disc syndrome should 
be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

The Board finds that the veteran's low back does not exceed 
the 20 percent criteria of Diagnostic Code 5237.  There is no 
medical evidence in the record, suggesting that the veteran 
had forward flexion of the lumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire lumbar spine.  The 
range of motion of the lumbar spine on normal use has varied 
from 40-60 degrees (flexion was reduced to 35 degrees on 
repetitive use in February 2007).  Therefore a higher rating 
is not warranted based on range of motion.  Plus, there is 
absolutely no evidence, and the veteran does not contend, 
that he has ankylosis of any segment of his spine, to include 
the lumbosacral segment, and so a higher rating is not 
warranted based on range of motion.  

The veteran has reported that he experiences constant pain 
involving his back.  Taking into consideration the veteran's 
complaints regarding his discomfort and the VA examiner's 
remarks concerning functional loss, the Board finds that the 
functional impairment cause by the pain as contemplated in 
the Deluca case is included in the current 20 percent rating.  

As noted above, the criteria of Diagnostic 5243 evaluate 
intervertebral disc syndrome on either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

In considering the neurological manifestations, as well as 
Diagnostic Code 5243, there is no medical evidence that any 
physician has prescribed bed rest for the veteran's 
lumbosacral disability during the relevant time period, and 
so his back disability may not be evaluated on the duration 
of incapacitating episodes.  

However, the Board notes that the VA examiner at the February 
2007 examination noted findings of radicular symptoms in the 
right lower extremity related to his degenerative joint 
disease of the lumbar spine.  Therefore, a separate rating 
may be warranted under the regulations for neurological 
manifestations.  The Board will remand for an examination to 
determine the extent of the neurological impairment, if any, 
that is associated with the lumbar spine disability.


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
residuals of a crush injury to the right foot is denied.

A separate 10 percent rating is granted for tender post 
surgical scarring, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine is denied.


REMAND

As noted, radicular pain in the right lower extremity was 
found to be related to degenerative joint disease of the 
lumbar spine.  An examination is needed to determine the 
extent of the functional impairment caused by his additional 
disability.

In light of the grant of the separate ratings for the 
surgical scarring and radicular pain of the right lower 
extremity, the issue of entitlement to TDIU is inextricably 
intertwined with the outcome of the development directed in 
this remand.  In this regard, that Board also notes that in 
March 2007 the RO granted a 100 percent evaluation for the 
service-connected carcinoma of the vocal cords, effective 
October 20, 2006.  The RO continued to deny a TDIU prior to 
this date and found that issue of a TDIU was moot subsequent 
to October 20, 2006.  The Board notes that in the grant of 
100 percent for carcinoma of the vocal cords, the pertinent 
regulations, 38 C.F.R. § 4.97, Diagnostic Code 6819, allow 
for the assignment of a 100 percent rating for the period 
during active malignancy or antineoplastic therapy and state 
that six months following completion of treatment, residual 
disability is determined by findings on VA examination.  It 
is unclear from the record whether malignancy has been 
arrested or treatment completed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health providers who have provided 
treatment for his service-connected 
disabilities.  When the requested 
information and any necessary 
authorizations have been received, the 
RO/AMC should request legible copies of 
all pertinent clinical records that have 
not been previously obtained.  All records 
obtained should be associated with the 
claims file.  

2.  The current medical status of the 
veteran's service-connected carcinoma of 
the vocal cords should be reviewed by the 
RO/AMC in accordance with 38 C.F.R. 
§ 4.97, Diagnostic Code 6819, to determine 
whether the 100 percent rating remains 
appropriate.  If necessary, the veteran 
should be afforded the appropriate 
examination to ascertain the severity of 
the service-connected carcinoma of the 
vocal cords.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by a 
neurologist to evaluate the extent of the 
neurological impairment associated with 
the service-connected lumbar spine 
disability.  Any tests, including an 
electromyogram (EMG) and nerve conduction 
studies (NCS), deemed necessary should be 
performed.  The examiner should 
specifically identify any evidence of 
neuropathy due to the service-connected 
disability.  The examiner is requested to 
identify the nerve and indicate whether 
the degree of paralysis is complete or 
incomplete.  If incomplete whether the 
degree is moderate, moderately severe, or 
severe.  The examiner should also provide 
an opinion concerning the impact of the 
disability on the veteran's ability to 
work.

4.  After the above development is 
completed the RO/AMC should again review 
the record as to the issues on appeal.  
Specifically, whether a separate rating is 
warranted for neurological impairment 
associated with the service-connected 
lumbar spine disability, and whether an 
award of TDIU is appropriate.

5.  After all of the development requested 
above has been completed, the RO/AMC 
should readjudicate all of the issues.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


